Judgment, Supreme Court, New York County (Frederic S. Berman, J.), rendered April 13, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 4-Vi to 9 years, unanimously affirmed.
According to the People, defendant sold three vials of cocaine to an undercover officer in exchange for $15 prerecorded buy money, and was arrested soon thereafter with that money in his possession. During summation the defense counsel stated, “defendant received buy money all right, but it wasn’t in exchange for selling drugs. This undercover gave tip money to him, but it wasn’t for the selling of drugs.” The prosecutor responded to this by referring to counsel’s theory as a “story” *419and "the desperate act of a desperate man.” The prosecutor’s comments while inappropriate, did not, in the circumstances, deprive defendant of a fair trial. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.